291 S.W.3d 243 (2009)
James Wiley CRAFT, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2002-SC-000273-KB.
Supreme Court of Kentucky.
August 27, 2009.

OPINION AND ORDER
This matter comes before the Court on the application for reinstatement filed by James Wiley Craft pursuant to SCR 3.510(5). The Character and Fitness Committee found that Craft presently exhibits good and moral character and appreciates the prior actions which led to his disbarment. Based on these findings, the Committee recommended that Craft be reinstated to the bar. The Board of Governors reviewed the Committee's recommendation and voted to approve the application. We agree with the Board's recommendation and hereby approve Craft's application for reinstatement.
Movant, James Wiley Craft, whose KBA membership number is 15530 and whose bar roster address is P.O. Box 824, Whitesburg, KY 41858, was admitted to the practice of law in this Commonwealth in August of 1970. After a felony conviction under 18 U.S.C. § 1621, Craft was temporarily suspended by Opinion and Order of this Court dated February 19, 1998.[1] Thereafter, Craft sought to terminate disciplinary proceedings by filing a motion to *244 resign under disbarment pursuant to SCR 3.480(3), which was granted by this Court on June 18, 1998.[2]
Craft subsequently sought reinstatement by application filed on April 1, 2002, and updated on April 14, 2006. Pursuant to SCR 3.510(4), his application was referred to the Character and Fitness Committee and a full investigation followed. On May 15, 2007, following the conclusion of the investigation, the Committee held a formal hearing.
The Character and Fitness Committee investigation, hearing, and other reinstatement proceedings are conducted in accordance with SCR 3.500, SCR 3.505, SCR 3.510, SCR 2.040 and SCR 2.050. An applicant for reinstatement who applies for reinstatement on or after October 1, 1998, and who appears before the Committee, has the burden of proving by "clear and convincing" evidence that he or she possesses the requisite character, fitness and moral qualifications for re-admission to the practice of law. SCR 3.330. Additionally, applicants are to be held to a substantially more rigorous standard than a first time applicant, and the proof presented must be sufficient to overcome the prior adverse judgment. In re Weaks, 407 S.W.2d 408, 409 (Ky.1966); In re Stump, 272 Ky. 593, 114 S.W.2d 1094 (1938).
Based on the evidence of record and the testimony heard, the Character and Fitness Committee found that Craft met the threshold for reinstatement. The matter was then referred to the Board of Governors of the Kentucky Bar Association. After deliberation, the Board of Governors approved the findings and recommendations of the Committee. Accordingly, by a vote of 15-0, the Board of Governors has recommended the approval of Craft's application for reinstatement to the practice of law.
Craft has complied with every term of his disbarment and has shown through clear and convincing evidence that he possesses sufficient professional capabilities to serve the public as a lawyer. Additionally, the evidence clearly shows that he is of good and moral character, and that his readmission would not be a detriment to the legal profession. Consideration of the record and the report of the Board of Governors convince us that Craft is entitled to reinstatement at this time. Accordingly, we hereby adopt the recommendation of the Board of Governors and approve the entry of an order reinstating James Wiley Craft, KBA Member No. 15530, to the practice of law in the Commonwealth of Kentucky.
The KBA also petitions this Court for payment of costs incurred pursuant to SCR 3.510(1). Craft posted a bond in the amount of $8,300.00 to secure costs, but in this case the bond was not enough to pay the protracted proceedings of reinstatement. As a result, the KBA has incurred additional costs of $4,467.49.
Thus, IT IS HEREBY ORDERED that:
James Wiley Craft, KBA Member No. 15530, is reinstated to membership in the Kentucky Bar Association and to the practice of law in the Commonwealth of Kentucky, subject to his payment of costs incurred in this proceeding and $4,467.49 for balance due to the Kentucky Bar Association as required by SCR 3.500(5).
All sitting. All concur.
ENTERED: August 27, 2009.
/s/ John D. Minton, Jr.
*245
CHIEF JUSTICE
NOTES
[1]  Kentucky Bar Association v. James Wiley Craft, 962 S.W.2d 876 (Ky.1998).
[2]  James Wiley Craft v. Kentucky Bar Association, 969 S.W.2d 211 (Ky.1998).